DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of of copending Application No. 16403841. 
This is a provisional nonstatutory double patenting rejection.

Claims of App. 16403841			Claims of current application
1. A method for delivering audio-based content, specific to a users' emotional or mental state (EMS), said method comprising the steps of: selecting at least one EMS for the user based on a user-plotted point on a displayed mood map to reflect at least a two-dimensional EMS 

 
5. The method of claim 1, wherein the EMS is defined based on at least one of a stored or previous user-plotted point on the mood map. 
 
6. The method of claim 1, wherein the displayed mood map reflects at least one of a two-dimensional or three-dimensional EMS along at least two correlates of behavior.  




2. The method of claim 1, wherein the EMS is defined based on at least one of a stored or previous user-plotted or selected EMS.  

3. The method of claim 1, wherein at least one of the displayed mood map or mood wheel reflects at least one of a two-dimensional or three-dimensional EMS along at least two correlates of behavior.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (USPG 2015/0348162, hereinafter referred to as Morris).

Regarding claims 1 and 21, Morris discloses a method and system for delivering generalized clinician tips (GCT) (paragraphs 39-40, 42, and 47-48 discuss health-related application), specific to a users emotional or mental state (EMS), said method comprising the steps of: 
fast-capturing of at least one EMS for the user based on at least one of a user-plotted point on at least one of a displayed mood map or mood wheel or user-selected from a menu, said EMS indicating an assessment of at least one of a feeling, sensation, mood, mental state, emotional condition, or physical status of the user (figure 3 and/or paragraphs 15-16 and 20, controller 304 of client device captures data from the user such as image and transmits to server 330 for processing to determine emotional state of the user; paragraphs 35-37 discuss mapping or plotting processed captured image of the user on CME model to determine emotional state of the user); 
delivering said GCT to at least one of a user's device (mobile device, wearable, smart watch, tablet, desktop, laptop, headphones, speaker, or smart speaker) or home entertainment system in communication with at least one of the user's device or a voice-activated Internet-of-Things (IoT) hub (paragraphs 37-43, various examples of suggestion to be delivered to the user based on the determined emotional state of the user); and 
wherein the GCT is selected from a store of EMS-specific GCT and is at least one of a suggestion or recommendation for the user to perform a task with clinical-consensus benefits to address at least one of the EMS (paragraphs 37-43, “An associated rule set within the rule module 360 may then be used to determine suggestions for purchases that may be conveyed to the consumer via display 317”; these paragraphs discuss various examples of suggestion that can be selected and delivered to the user based on the determined emotional state of the user).  

Regarding claims 2-3, Morris further discloses the method of claim 1, wherein the EMS is defined based on a stored EMS (paragraphs 34 and/or 36, “… a facial expressions … may be interpreted by reference to a database of similarly analyzed facial expressions” and/or “a user's facial expression may be characterized according to 6-8 distinct emotions.  These emotions may be used on their own as a terminal classification of emotional state, or they may be further plotted onto the CME model”); paragraph 36, 2D Cartesian plot); 

Regarding claim 5, Morris further discloses the method of claim 1, wherein the EMS is further defined by the user answering curated questions (paragraph 50, “After being presented with these suggestions, the consumer makes a selection at block 440.  The system may then compare the consumer selection to the rule sets and offer an alternative”, presented suggestions can be in the form of question, and user answering can be in the form of acceptance or rejection); and based on said answer, the GCT store to deliver GCT from is further limited from a subset of the user-plotted or selected EMS (paragraph 50, “The system may then compare the consumer selection to the rule sets and offer an alternative”).  

Regarding claim 7, Morris further discloses the method of claim 1, wherein the EMS is further defined by a measure of the users biometric (paragraph 30 and/or figure 3, biometric analysis module 353, and other analysis modules); and based on the measured biometric, the GCT store to deliver GCT from is further limited from a subset of the user-plotted or selected EMS (paragraph 30 and/or figure 3, in addition to image analysis, biometric analysis and other analyses are used to narrow down an emotional state of the user so that appropriate response can be recommended).  

paragraph 34, “… coding a facial expression with identifying key points on a person's face and analyzing their relative positions with respect to one another.  This information may be interpreted by reference to a database of similarly analyzed facial expressions that psychologists and other researchers have determined to be associated with a particular emotional state to a statistically significant degree”; psychologists and researchers); and further comprising a subsequent or series of GCT delivered based on at least one of the users measured or self-reported response to the first delivered GCT (paragraph 50, “After being presented with these suggestions, the consumer makes a selection at block 440.  The system may then compare the consumer selection to the rule sets and offer an alternative”).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Yehezkel et al. (USPG 2014/0086554, hereinafter referred to as Yehezkel).

paragraph 36, valance and arousal), but fails to explicitly disclose a  time correlate.  However, Yehezkel teaches a time correlate (paragraph 17; also see figures 3-4).
Since Morris and Yehezkel are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of employing a time dimension to the mood plot.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-20 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: The prior art on record, individually or in combination, fail to explicitly disclose categorizing the EMS as at least one of Dopamine, Serotonin, Epinephrine, Endorphins, Norepinephrine, Acetylcholine, Oxytocin, or GABA neurotransmitters; and performing at least one of answering at least  allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barbuto et al. (USPG 2020/0388178) teach a method for assessing cognitive and mood states of a real world user as a function of virtual world activity.  Hwang et al. (USPG 2018/0075198) teach a method for automatically assessing the mental state of a user via drawing pattern detection and machine learning.  Le (USPG 2013/0317384) teaches a method for instructing a behavior change in a user.  Talwai et al. (USPN 10292585) teach a method for measuring mental state using sensors.  Sadowsky et al. (USPG 2017/0095192) teach a method for analyzing mental state using web servers.  These references are considered pertinent to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.